Citation Nr: 1143889	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  09-31 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD), and granulomatous disease.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran had active service from October 1956 to March 1960.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In August 2010, the Veteran was afforded a hearing before the undersigned who is rendering the determination in this claim and who was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).    

In a December 2010, the Board, in part, denied the claim for service connection for COPD.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2011, while his case was pending at the Court, the VA's Office of General Counsel and Veteran's representative filed a Joint Motion requesting that the Court vacate the Board's December 2010 decision.  In  July 2011, the Court issued an Order vacating the December 2010 Board decision.  

In its December 2010 decision, the Board also declined to reopen a claim for service connection for a disability manifested by tiredness, weakness, night sweats, and blurred vision, and denied a claim for service connection for multiple myeloma.  The June 2011 Joint Motion states that these aspects of the Board's decision are not being challenged.  Accordingly, these issues will not be discussed herein. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has a respiratory disability due to exposure to asbestos during service, or, in the alternative, due to exposure to ionizing radiation.  He has testified that he was exposed to asbestos during his service in the Navy, with duties in an engine room aboard a World War II-era ship that had asbestos on the walls and pipes.  


The Joint Motion essentially notes that the findings of record at the time of the Board's December 2010 decision included "old granulomatous disease," and states that the Board's December 2010 decision, which denied a claim for "service connection for chronic obstructive pulmonary disease," was insufficiently broad to cover all respiratory diseases.  Citing Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  

In addition, the Joint Motion notes that the Veteran testified that a civilian doctor provided by his former employer, Silver Dollar City, had told him that his lungs were black.  The Joint Motion states that a remand is also required because VA failed to attempt to obtain these private records, or to contact the Veteran "for additional information regarding the location and identification of this doctor."  In this regard, the Veteran did not identify such records in response to the October 2008 duty-to-assist letter.  Nevertheless, on remand, the RO/AMC should request that the Veteran identify all private treatment from, and in association with, his employment at Silver Dollar City, and any other relevant private treatment that is not currently of record, so that these outstanding relevant records of the Veteran's treatment may be obtained and associated with his claims file.  

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify all private treatment from, and in association with, his employment at Silver Dollar City, and any other relevant private treatment that is not currently of record, and after obtaining all necessary authorizations, the RO/AMC should obtain these identified records and associate them with the Veteran's claims file.  The RO/AMC must document all attempts to locate additional evidence. 

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

2. Thereafter, the RO should readjudicate the claim, which has been recharacterized as a claim for "service connection for a respiratory disorder, to include COPD, and granulomatous disease."  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


